Citation Nr: 1747185	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-45 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1978 and from November 1980 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was service-connected for his lumbar spine disability, effective December 1, 1997, at 20 percent under Diagnostic Code 5293.  The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability which was received by VA in June 2009.  A January 2010 rating decision continued the Veteran's 20 percent rating.  In its February 2017 decision, the Board remanded the issue for further development.  That development having been completed, the matter now returns to the Board for further review.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's degenerative disc disease of the lumbar spine has not shown forward flexion limited to 30 degrees or less, favorable ankylosis, nor incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Rating Criteria

The Veteran has a 20 percent rating for a lumbar spine disability.  The Board notes that in an October 2010 statement of the case, the RO notified the Veteran of the criteria for rating spine disabilities that were in effect prior to September 23, 2002 and the criteria effective September 23, 2002.  However, given that the Veteran filed his claim for increase in June 2009, the Board will only consider the current rating criteria for the spine that were in effect when the Veteran filed his claim and are still currently in effect.  

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

II.  Analysis

The Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated as 20 percent disabling.  In order to warrant a higher rating, the Veteran's lumbar spine must be productive of forward flexion limited to 30 degrees or less, favorable ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.  The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected degenerative disc and joint disease of the lumbar spine.

The Veteran received a MRI of his spine in February 2010 with a March 2010 follow-up examination.  The Veteran reported daily aching pain and tingling radiating from his back into his right lower extremity.  It was documented that he slept with the aid of medication.  On examination, the range of motion of the Veteran's lumbar spine demonstrated forward flexion to 55 degrees; backward extension to 10 degrees; right lateral flexion to 17 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  His back condition was characterized as severe.

The Veteran underwent VA examination on August 31, 2009, at which time his posture and gait were within normal limits, his walking was steady, and he did not require any assistive device for ambulation.  The Veteran reported that he had incapacitating episodes for 14 days in the April 2009 and that his physician had recommended bed rest.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm was absent, and there was no tenderness noted.  There was no guarding of movement, no evidence of weakness, and muscle tone and musculature were normal.  There was negative straight leg raising on both the right and left, Lasegue's sign was negative, there was no atrophy present in the limbs, and no ankylosis was noted.  The Veteran demonstrated flexion to 90 degrees with pain at 80 degrees; extension, lateral flexion, and rotation were to 30 degrees.  There was no additional degree of limitation after repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A neurological examination demonstrated no sensory deficits from L1-S1, no motor weakness, and normal reflexes.  The examiner noted that there were signs of lumbar intervertebral disc syndrome and noted that the most likely peripheral nerve was the sciatic nerve and that the IVDS did not cause any bowel, bladder, or erectile dysfunction.  The examiner found impaired S1 sensory deficit of the right lateral leg and right lateral foot.

During a March 2015 VA primary care visit, the Veteran denied neck pain, back pain, joint pain, or muscle pain.  See March 2015 Primary Care Note, received February 24, 2017, at 15.  The Veteran also denied neck pain, back pain, joint pain, or muscle pain during a May 2013 VA primary care visit.  Id. at 26.  However, at that same examination, back pain was noted to be at a 3 on a scale of 1 to 10, which was being controlled by medication.  Id. at 32.  It was also determined that the Veteran's current pain treatment plan was satisfactory and met his pain goal.  Id.  An August 2011 VA Primary Care Note did not show any neck pain, back pain, joint pain, or muscle pain.  Id. at 43.  Pain was noted to be a 0 on a scale of 1 to 10.  Id.

At an April 2017 VA examination, the Veteran reported flare-ups of his thoracolumbar spine, which was described as pain and stiffness.  No functional loss was found as a result of his impairment of the thoracolumbar spine.  On examination, the range of motion of the Veteran's lumbar spine demonstrated forward flexion to 80 degrees; backward extension to 20 degrees; left and right lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  No pain was noted on examination, and there was no objective evidence of localized tenderness of pain on palpation of the joint or associated tissue of the thoracolumbar spine.  The Veteran was able to complete repetitive-use testing, and the examiner did not find any additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  No guarding and no muscle spasms were found.  Muscle strength testing was normal throughout.  No muscle atrophy was found.  Ankylosis of the spine was not found.  The Veteran did not exhibit intervertebral disc syndrome, and therefore the examiner did not comment on whether the Veteran had incapacitating episodes.  Examination showed that the Veteran had radiculopathy of the right lower extremity affecting the sciatic nerve, which was determined to be mild.  Further examination showed a decreased sensation of his right foot and toes at L5 and a positive straight leg raising test on the right side.  Lastly, the examiner noted that the Veteran's back condition did not cause bowel or bladder dysfunction.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 20 percent for the Veteran's lumber spine disability at any time during the period on appeal.

In this regard, the Veteran's lumbar spine disability has been manifested by forward flexion to 55 degrees in March 2010 and 80 degrees in April 2017.  As noted herein, in order to warrant a rating in excess of 20 percent under the applicable criteria, the Veteran's disability must be manifested by forward flexion of 30 degrees or less, favorable ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.  Absent any of these findings, a rating in excess of 20 percent according to the criteria discussed above is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Consideration has also been given as to whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indication that the Veteran has been prescribed bedrest of at least 4 weeks but less than 6 weeks by any physician for his lumber spine disability during any 12-month period.  As such, a rating in excess of 20 percent is not warranted for incapacitating episodes.

The Board additionally notes that the rating criteria for evaluation of diseases and injuries of the spine allow for the grant of separate ratings based on any associated objective neurologic abnormalities.  However, the Veteran is already service-connected for radiculopathy of the right lower extremity at an initial 10 percent disability evaluation, effective December 1, 1997.  The Veteran has not disagreed with this evaluation, and the issue is not currently before the Board.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss that results in disability, which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.

The Board has also considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115 (b).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


